DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a notice of allowabilty for application 17/166069.   Claims 1-13 and 15-18 are pending.

Drawings
Applicant’s replacement sheet of Fig 1 correcting duplicate call out 176 is accepted.

Allowable Subject Matter
Claims 1-13 and 15-18 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 the following limitations in combination with other limitations of the claim are not found or made obvious in the prior art: “a clutch plate connected to the turbine shell and extending radially outward therefrom, the clutch plate including a first end connected to a blade supporting portion of the turbine shell radially outside of the first and the second cover input plates, a second end, and a slot defined between the first and the second ends; 
a piston connected to the front cover; and 
a piston actuation plate connected to the piston, wherein the piston is configured to actuate the piston actuation plate to close the lock-up clutch to connect the clutch plate to a radially extending portion of the impeller shell. “
 
Regarding claim 12 the following limitations in combination with other limitations of the claim are not found or made obvious in the prior art; “a seal dam plate adjacent and connected to the front cover, wherein the seal dam plate is arranged for connection with a transmission input shaft via a seal; and 
a retention clip disposed between the front cover and the seal dam plate and configured to retain the seal wherein the retention clip includes a first radial segment in contact with the front cover, a second radial segment in contact with the seal, and an axial segment connecting the first and the second radial segments.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855. The examiner can normally be reached Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/MARK A MANLEY/Primary Examiner, Art Unit 3659